[exhibit105formof2020pspa001.jpg]
EXHIBIT 10.5 FORM OF DUKE REALTY CORPORATION 2010 PERFORMANCE SHARE PLAN LTIP
UNIT AWARD AGREEMENT Name of the Participant: Performance Period: Target Value
of Award on Grant Date: $XXX,XXX Fair Market Value of a Share on Grant Date:
Target No. of LTIP Units Issued: XX,XXX Grant Date: RECITALS A. The Participant
is an officer of Duke Realty Corporation, an Indiana corporation (the “Company”)
and provides services to Duke Realty Limited Partnership, an Indiana limited
partnership, through which the Company conducts substantially all of its
operations (the “Partnership”). B. Pursuant to the Company’s 2015 Long-Term
Incentive Plan (as amended and supplemented from time to time, the “Plan”), the
Company’s 2010 Performance Share Plan (the “Performance Plan”) and the Fifth
Amended and Restated Agreement of Limited Partnership (as amended and
supplemented from time to time, the “LP Agreement”) of the Partnership, the
Company hereby grants the Participant an Other Stock-Based Award pursuant to the
Plan (an “Award”) and hereby causes the Partnership to issue to the Participant,
the number of LTIP Units (as defined in the LP Agreement) set forth above (the
“Award LTIP Units”) having the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the LP Agreement. Unless otherwise indicated,
capitalized terms used herein but not otherwise defined shall have the meanings
given to those terms in the Plan. C. The Compensation Committee (the
“Committee”) of the Board of Directors of the Company has determined that the
Participant is entitled to receive the Award LTIP Units. After the date hereof,
the Committee may determine that the Participant is entitled to additional LTIP
Units with respect to the Performance Period set forth above, in which case
additional LTIP Units shall be issued pursuant to the terms of this Agreement
and shall be subject to the terms of this Agreement. The exact number of LTIP
Units earned shall be determined following the conclusion of the Performance
Period based on the AFFO Payout Percentage and the Total Shareholder Return
Payout Percentage as provided for herein. Any Award LTIP Units not earned upon
the end of the Performance Period will be forfeited and any additional LTIP
Units owed to the Participant shall be issued as soon as reasonably practical
following the end of the Performance Period.



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa002.jpg]
NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows: 1. Effectiveness of Award. The Participant shall be admitted as a
partner of the Partnership with beneficial ownership of the Award LTIP Units as
of the Grant Date by (i) signing and delivering to the Partnership a copy of
this Agreement and (ii) signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the LP Agreement (attached hereto as
Exhibit A). Upon execution of this Agreement by the Participant, the Partnership
and the Company, the books and records of the Partnership maintained by the
General Partner shall reflect the issuance to the Participant of the Award LTIP
Units. Thereupon, the Participant shall have all the rights of a Limited Partner
of the Partnership with respect to a number of LTIP Units equal to the Award
LTIP Units, subject, however, to the restrictions and conditions specified in
Section 2 below and elsewhere herein. The LTIP Units are uncertificated
securities of the Partnership and upon the Participant’s request the General
Partner shall confirm the number of LTIP Units issued to the Participant. 2.
Vesting and Earning of Award LTIP Units. (a) This Award is subject to
performance vesting and a continuous service requirement during the Performance
Period. The Award LTIP Units will be subject to forfeiture based on the
Company’s performance to the extent provided in this Agreement. (b) (i) The
number of LTIP Units earned upon settlement of this Award will equal the sum of
(A) the Award LTIP Units times the Combined Payout Percentage (“LTIP Unit
Equivalent”), plus (B) the number of additional LTIP Units that would have been
accumulated if the LTIP Units determined pursuant to clause (A) had been issued
by the Company on the first day of the Performance Period and all dividends paid
by the Company with respect to such LTIP Unit Equivalent (reduced by the
distributions actually paid with respect to the Award LTIP Units) had been
reinvested in Shares at a price equal to the Fair Market Value of one Share on
the ex-dividend date (together, the “Earned LTIP Unit Equivalent”). The Combined
Payout Percentage shall equal the simple average of the AFFO Payout Percentage
and the Total Shareholder Return (“TSR”) Payout Percentage as determined under
the following tables: Performance Average Annual Growth in AFFO per AFFO Payout
Level Share for the Performance Period Percentage Superior Target Threshold



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa003.jpg]
Performance Annualized TSR Percentile Rank for TSR Payout Level the Performance
Period Percentage Outperformance Superior Target Threshold The AFFO Payout
Percentage shall be interpolated between the Threshold and Target performance
levels and the Target and Superior performance levels, with the maximum Payout
Percentage equal to 200%. The TSR Payout Percentage shall be interpolated
between the Threshold and Target performance levels and between the Target and
Superior performance levels. For example, if the Average Annual Growth in AFFO
per Share for the Performance Period was 1.5% and the Annualized TSR for the
Performance Period was in the 70th Percentile, then the Combined Payout
Percentage would equal 127.5%: the sum of [(a) 75% (AFFO Payout Percentage) and
(b) 180% (TSR Payout Percentage)] divided by 2. A payout percentage for a
particular performance metric shall be zero percent if the threshold performance
level of that performance metric is not attained. (ii) Average Annual Growth in
AFFO Per Share Computation. Except as provided below in the case of a Change in
Control, Average Annual Growth in AFFO per Share shall mean the simple average
of the Annual Growth in AFFO per Share for the three calendar years of the
Performance Period. Annual Growth in AFFO per Share for a calendar year shall
mean the percentage by which AFFO per Share for the applicable calendar year
exceeds AFFO per Share for the prior calendar year. Growth in AFFO per Share may
be a negative percentage. AFFO per Share shall be computed in a consistent
manner from year to year. In general, AFFO means core Funds from Operations less
recurring building improvements and total second generation capital expenditures
( the leasing of vacant space that had previously been under lease by the
company is referred to as second generation lease activity) related to leases
commencing during the reporting period, and adjusted for certain non- cash items
including straight line rental income and expenses, non-cash components of
interest expense and stock compensation expense, and after similar adjustments
for unconsolidated partnerships and joint ventures. (iii) Annualized TSR
Computation. Except as provided below in the case of a Change in Control,
Annualized TSR for the Performance Period shall mean the annualized return,
assuming annual compounding, that would cause (A) the Fair Market Value of one
share of Stock on the date immediately preceding the beginning of the
Performance Period, to equal (B) the sum of (x) the Fair Market Value of one
share of Stock at the end of the Performance Period and (y) the cumulative value
of the Company’s dividends paid over the Performance Period, assuming the
reinvestment of such dividends into Stock on the ex-dividend date. The Company’s
Annualized TSR for the Performance Period shall be compared to the Annualized
TSR for the Performance Period computed in a consistent manner for the following
companies or funds (“Peer Group”):



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa004.jpg]
Peer #1 Peer #2 Peer #3 Peer #4 Peer #5 Peer #6 Peer #7 Peer #8 Peer #9 Peer #10
Peer #11 Percentile Rank shall mean the percentage that is (a) the number of
Peer Group companies with an Annualized TSR that is less than the Company’s
Annualized TSR, divided by (b) the total number of companies in the Peer Group.
For example, if five of the Peer Group companies had an Annualized TSR over the
Performance Period that was less than the Company’s Annualized TSR, the
Annualized TSR for the Performance Period would be in the 45th percentile
[5/11]. In the event any members of the Peer Group cease to be traded on a
nationally recognized stock exchange during the Performance Period, such Peer
shall be removed from the Peer Group and excluded from the percentile
computations. However, if the reason for the cessation of trading was due to
bankruptcy, insolvency or, at the discretion of the Committee, the acquisition
of the Peer as the result of financial distress, the Annualized TSR performance
of such company will be treated as underperforming the Company’s Annualized TSR.
Additionally, if, prior to the end of the Performance Period, a public
announcement is made that states that any member of the Peer Group will cease to
be traded on a nationally recognized stock exchange as a result of a capital
transaction that will not close until after the end of the Performance Period,
then such Peer shall be removed from the Peer Group and excluded from the
percentile computations. (iv) With regard to the Outperformance payout level
under the TSR metric, Absolute TSR shall mean the Company’s annualized TSR for
the Performance Period, computed as described above. (c) Earned LTIP Unit
Equivalent Compared to Award LTIP Units. If the Earned LTIP Unit Equivalent is
smaller than the aggregate number of Award LTIP Units previously issued to the
Participant, then the Participant shall forfeit a number of Award LTIP Units
equal to the difference without payment of any consideration by the Partnership;
thereafter the term Award LTIP Units will refer only to the Award LTIP Units
that were not so forfeited and neither the Participant nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in the LTIP Units that were so forfeited. If the
Earned LTIP Unit Equivalent is greater than the aggregate number of Award LTIP
Units previously issued to the Participant, then, upon the performance of the
calculations



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa005.jpg]
set forth in Section 2(b) above: (i) the Company shall cause the Partnership to
issue to the Participant a number of additional LTIP Units equal to the
difference; (ii) such additional LTIP Units shall be added to the Award LTIP
Units previously issued, if any, and thereby become part of this Award (though,
for the avoidance of doubt, will have a Grant Date as of the date actually
issued and not as of the original Grant Date for purposes of Section 8(b)
herein); (iii) the Company and the Partnership shall take such corporate and
partnership action as is necessary to accomplish the grant of such additional
LTIP Units; and (iv) thereafter the term Award LTIP Units will refer
collectively to the Award LTIP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Participant confirming the truth and accuracy of the
representations set forth in Section 13 hereof and executing and delivering such
documents, comparable to the documents executed and delivered in connection with
this Agreement, as the Company and/or the Partnership reasonably request in
order to comply with all applicable legal requirements, including, without
limitation, federal and state securities laws. If the Earned LTIP Unit
Equivalent is the same as the number of Award LTIP Units previously issued to
the Participant, then there will be no change to the number of Award LTIP Units.
(d) Termination of Employment. The continuous service requirements of Section
2(a) of this Agreement shall be applied to this Award as follows: (i) In the
event of termination of the Participant’s employment (A) by the Participant upon
Retirement or (B) by reason of the Participant’s death or Disability (each a
“Qualified Termination”) after the Grant Date, but prior to the end of the
Performance Period, then, subject to the provisions of Section 2(d)(ii) below,
the Participant will retain the number of Award LTIP Units previously granted to
him or her with respect to the Performance Period, but all calculations and
payments, if any, with respect to this Award shall be made at the same time and
on the same conditions set forth in this Section 2 for other Participants. (ii)
As consideration for the continued vesting of the Award LTIP Units as a result
of the Participant’s Retirement, and provided that the Participant has not
previously entered into a non-competition agreement with the Company, the
Participant shall enter into a non-competition agreement with the Company at the
time of the Participant’s Retirement if requested by the Committee or the Chief
Executive Officer within 60 days following the date of Retirement, in such form
as shall be reasonably determined by the Committee. In the event that the
Participant refuses to enter into such non-competition agreement, then all of
the Award LTIP Units that were not vested as of the date immediately preceding
the date of the Participant’s Retirement shall expire on the earlier of (A) the
time of such refusal, or (B) 5:00 p.m., Eastern time, on the 60th day following
the date of the Participant’s Retirement. In the event that the Participant
enters into or has previously entered into a non-competition agreement and
breaches such agreement, any outstanding Award LTIP Units and any outstanding
Performance Shares granted under the Performance Share Plan that were not vested
as of the date immediately preceding the date of Retirement shall expire
immediately as of the time of such breach. (iii) In the event of a termination
of the Participant’s employment for any reason other than a Qualified
Termination prior to the end of the Performance Period, this Award shall,
without payment of any consideration by the Company, automatically and without



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa006.jpg]
notice terminate, be forfeited and be and become null and void, and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in this
Award, and any related Award LTIP Units. (e) Change in Control. The Change in
Control provisions of Section 5.8 of the Performance Plan shall be applied to
this Award as follows: (i) If a Change in Control occurs prior to the second
anniversary of the beginning of the Performance Period, the AFFO per Share
performance level shall be deemed to be at target and, therefore, the AFFO
Payout Percentage shall be 100 percent. If a Change in Control occurs on or
after the second anniversary of the beginning of the Performance Period and
prior to the end of the Performance Period, the Average Annual Growth in AFFO
per Share shall equal the simple average of the Annual Growth in AFFO per Share
for the first two calendar years of the Performance Period, and the AFFO Payout
Percentage shall be determined accordingly. (ii) If a Change in Control occurs
prior to the second anniversary of the beginning of the Performance Period, the
Annualized TSR and Absolute TSR performance levels shall be deemed to be at
target and, therefore, the TSR Payout Percentage shall be 100 percent. If a
Change in Control occurs on or after the second anniversary of the beginning of
the Performance Period and prior to the end of the Performance Period, the
Annualized TSR shall be determined based on the number of full and partial years
from the beginning of the Performance Period to the date of the Change in
Control. The Absolute TSR, if applicable, shall be determined based on the
number of full and partial years from the beginning of the Performance Period to
the date of the Change in Control. (iii) Subject to the provisions of Section
2(e)(iv) below, after the determination of the Earned LTIP Unit Equivalent upon
a Change in Control, if the Participant has incurred a Qualified Termination
prior to the Change in Control, the Earned LTIP Unit Equivalent shall be
determined as soon as reasonably practicable, and such Participant shall receive
payment for his Award LTIP Units, including additional LTIP Units required to be
issued under Section 2(c), in cash within 30 days of the consummation of the
Change in Control. Otherwise, the dollar value of this Award shall be fixed at
the dollar amount determined pursuant to Sections 2(b) and (c) above based on
the Fair Market Value of the Shares as of the date of the Change in Control and
be payable in cash, but shall only be paid to the Participant upon the earlier
of (A) between January 1 and March 15 of the year following the last day of the
Performance Period if the Participant remains employed by the Company (or its
successor) until the last day of the Performance Period, or (B) within 30 days
of the termination of the Participant’s employment by the Company (or its
successor) without Cause or by the Participant’s Resignation for Good Reason
prior to the end of the Performance Period if such termination of employment
occurs within 12 months following the Change in Control. Notwithstanding the
foregoing, if the Company’s successor does not irrevocably and unconditionally
agree to assume this Award in connection with the Change in Control, the dollar
value of this Award shall be fully paid out to the Participant in cash within 30
days of the consummation of the Change in Control.



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa007.jpg]
(iv) If in connection with the Change in Control, holders of Common Units have
the opportunity to receive substitute securities upon consummation of the Change
in Control, the Partnership shall use commercially reasonable efforts to afford
the Participant the right to participate in an exchange of partnership interests
with respect to the Earned LTIP Unit Equivalent on terms as comparable as
reasonably possible to those for a holder of an equal number of Common Units in
connection with such Change in Control, subject to the continuing application of
any restrictions then applicable to the LTIP Units included in the Earned LTIP
Unit Equivalent under the Partnership Agreement, this Award, the Performance
Plan or the Plan. In the absence of such an alternative (including by reason of
the Participant’s failure to execute the required documentation, meet
eligibility requirements or take required steps to participate in the exchange),
the provisions of Section 2(e)(iii) above shall apply automatically without any
action being required or permitted by the Participant. For the avoidance of
doubt, the foregoing provisions of this Section 2(e)(iv) shall not be deemed to
create any duty or obligation for the Partnership or the General Partner to make
available to the Participant a structure that preserves for the Participant
following the consummation of the Change in Control the amount, type or timing
of income, gain or loss expected to be recognized by the Participant for U.S.
federal income tax purposes if his or her LTIP Units had been converted into
Common Units, or to make available the opportunity to exchange the Earned LTIP
Unit Equivalent for substitute securities with terms materially the same, with
respect to rights to allocations, distributions, redemption, conversion and
voting, as the LTIP Units before such Change in Control. 3. Distributions. The
Participant shall be entitled to receive distributions with respect to the Award
LTIP Units to the extent provided for in the Partnership Agreement as follows:
(a) The Award LTIP Units are hereby designated as “Special LTIP Units.” (b) The
LTIP Unit Distribution Participation Date with respect to the Award LTIP Units
is the Grant Date set forth in this Agreement. (c) The Special LTIP Unit Full
Participation Date with respect to the Award LTIP Units is the date on which the
Earned LTIP Unit Equivalent is determined pursuant to the applicable clause of
Section 2 hereof. (d) The Special LTIP Unit Sharing Percentage with respect to
the Award LTIP Units is 10 percent. (e) All distributions paid with respect to
the Award LTIP Units shall be fully vested and non-forfeitable when paid,
whether or not the Award LTIP Units have been earned based on performance or
have become vested based on continued employment as provided in Section 2
hereof. 4. Rights with Respect to Award LTIP Units. Without duplication with the
provisions of Article 15 of the Plan or the Partnership Agreement, if (i) the
Company shall at any time be involved in a merger, consolidation, dissolution,
liquidation, reorganization, exchange of shares, sale of all or substantially
all of the assets or capital stock of the Company or a transaction similar
thereto, (ii) any stock dividend, stock split, reverse stock split, stock



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa008.jpg]
combination, reclassification, recapitalization, spin-off, or other similar
change in the capital structure of the Company, or any distribution to holders
of Common Stock other than ordinary cash dividends, shall occur, or (iii) any
other event shall occur which, in each case in the judgment of the Committee,
necessitates action by way of adjusting the terms of this Award, then and in
that event, the Committee shall take such action, if any, as it determines to be
reasonably required to maintain the Participant’s rights hereunder so that they
are substantially proportionate to the rights existing under this Agreement
prior to such event, including, but not limited to, substitution of other awards
or modification of performance targets and performance periods, under the Plan.
5. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
the Participant and to Awards of this type. 6. Incorporation of Performance Plan
and the Plan; Interpretation by Committee. This Agreement is subject in all
respects to the terms, conditions, limitations and definitions contained in the
Performance Plan and the Plan. In the event of any discrepancy or inconsistency
between this Agreement, the Performance Plan and the Plan, the terms and
conditions of the Performance Plan shall control except that in the case of a
Change in Control, the provisions of this Agreement shall control. The Committee
may make such rules and regulations and establish such procedures for the
administration of this Agreement as it deems appropriate. Without limiting the
generality of the foregoing, the Committee may interpret the Performance Plan,
the Plan and this Agreement, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law. In the event of any dispute or disagreement as to interpretation of the
Performance Plan, the Plan or this Agreement or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Performance Plan, the Plan or this Agreement, the decision of the Committee
shall be final and binding upon all persons. 7. Defined Terms. For purposes of
this Agreement, the following defined terms shall have the meanings specified
herein: “Employer” means either the Company or any Affiliate that employs the
Participant. “Redemption Right” is defined in Section 7.07(a) of the LP
Agreement. “Resignation for Good Reason” after a Change in Control means,
without the Participant’s prior written consent: (i) a forced move to a location
more than 60 miles from the Participant’s place of business immediately prior to
the Change in Control; or (ii) a material reduction in the Participant’s base
salary and/or annual incentive bonus target as compared to that in effect
immediately prior to the Change in Control. The Participant may not resign for
Good Reason without providing the Employer written notice of the grounds that
the Participant believes constitute Good Reason and giving the Employer at least
30 days after such notice to cure and remedy the claimed event of Good Reason.



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa009.jpg]
“Retirement” means the Participant’s termination of employment with the
Employer, other than a Termination for Cause, on or after the date the
Participant attains the age of 55 years provided that, as of the date of
termination, the sum of the number of whole years of the Participant’s
employment with the Company or an Affiliate plus the Participant’s age totals at
least 65 years. 8. Restrictions on Transfer. None of the Award LTIP Units
granted hereunder nor any of the common units of the Partnership into which such
Award LTIP Units may be converted (the “Award Common Units”) shall be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed of, or encumbered, whether voluntarily or by operation of law or by
conversion into Common Units (each such action a “Transfer”) until the later of
the date that (a) the Award LTIP Units vest and (b) is two (2) years after the
applicable Grant Date. From and after such date, any Transfer of Award LTIP
Units or Award Common Units shall be in accordance with the provisions of
Section 7.02 of the LP Agreement; provided, however, that the minimum unit
transfer requirement in Section 7.02(iii) of the LP Agreement shall not apply.
Additionally, all Transfers of Award LTIP Units or Award Common Units must be in
compliance with all applicable securities laws (including, without limitation,
the Securities Act of 1933, as amended, the “Securities Act”). In connection
with any Transfer of Award LTIP Units or Award Common Units, the Partnership may
require the Participant to provide an opinion of counsel, satisfactory to the
Partnership,that such Transfer is in compliance with all federal and state
securities laws (including, without limitation, the Securities Act). Any
attempted Transfer of Award LTIP Units or Award Common Units not in accordance
with the terms and conditions of this Section 8 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any Award LTIP Units or Award Common Units as a result of any such Transfer,
shall otherwise refuse to recognize any such Transfer and shall not in any way
give effect to any such Transfer of any Award LTIP Units or Award Common Units.
Except as otherwise provided herein, this Agreement is personal to the
Participant, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution. 9. Legend. The records of the Partnership and any other
documentation evidencing the Award LTIP Units shall bear an appropriate legend,
as determined by the Partnership in its sole discretion, to the effect that such
LTIP Units are subject to restrictions as set forth herein, in the Plan and in
the LP Agreement. 10. Tax Matters; Section 83(b) Election. The Participant may
make an election to include in gross income in the year of transfer the fair
market value of the Award LTIP Units hereunder pursuant to Section 83(b) of the
Code. 11. Withholding and Taxes. No later than the date as of which an amount
first becomes includible in the gross income of the Participant for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to the Award LTIP Units granted hereunder, the Participant will pay to
the Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Company may cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by (i)
withholding from shares of Stock to be



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa010.jpg]
issued to the Participant in respect of the Participant’s exercise of the
Redemption Right a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due, or (ii) withholding from Award
LTIP Units granted to the Participant with an aggregate value that would satisfy
the withholding amount due. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant. 12. Amendment;
Modification. This Agreement may only be modified or amended in a writing signed
by the parties hereto, provided that the Participant acknowledges that the Plan
may be amended or modified in accordance with Section 16.1 thereof and that this
Agreement may be amended or canceled by the Committee, on behalf of the Company
and the Partnership, in each case for the purpose of satisfying changes in law
or for any other lawful purpose, so long as no such action shall adversely
affect the Participant’s rights under this Agreement without the Participant’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Participant or the Company or the Partnership to insist upon strict
compliance with any provision of this Agreement, or to assert any right the
Participant or the Company or the Partnership, respectively, may have under this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. 13. Complete Agreement. Other than
as specifically stated herein or as otherwise set forth in any employment,
change in control or other agreement or arrangement to which the Participant is
a party which specifically refers to the Award LTIP Units or to the treatment of
compensatory equity held by the Participant generally, this Agreement (together
with those agreements and documents expressly referred to herein, for the
purposes referred to herein) embody the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way. 14. Investment Representation; Registration. The Participant hereby
makes the covenants, representations and warranties set forth on Exhibit B
attached hereto as of the Grant Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Participant. The Participant shall promptly notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit B
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the Award LTIP Units or upon conversion or exchange of the Award LTIP
Units into other limited partnership interests of the Partnership. 15. No
Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Participant in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Participant at any time.



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa011.jpg]
16. No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons. 17. Status of Award
LTIP Units under the Plan. The Award LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Shares in exchange for partnership units into which Award
LTIP Units may have been converted pursuant to the LP Agreement, subject to
certain limitations set forth in the LP Agreement, and such Shares, if issued,
will be issued under the Plan. The Participant acknowledges that the Participant
will have no right to approve or disapprove such election by the Company. 18.
Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Award LTIP Units hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect). 19. Law Governing. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Indiana, without regard to any principles of conflicts of law which
could cause the application of the laws of any jurisdiction other than the State
of Indiana. 20. Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof. 21. Notices. Notices hereunder shall be mailed or delivered to
the Company addressed to Duke Realty Corporation, 8711 River Crossing Boulevard,
Indianapolis, IN 46240, Attention: General Counsel, and shall be mailed or
delivered to the Participant at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing. 22. Counterparts. This Agreement may be executed in two
or more separate counterparts, each of which shall be an original, and all of
which together shall constitute one and the same agreement. 23. Successors and
Assigns. The rights and obligations created hereunder shall be binding on the
Participant and his or her heirs and legal representatives and on the successors
and assigns of the Partnership.



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa012.jpg]
24. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Participant (i) authorizes
the Company to collect, process, register and transfer to its agents all
Relevant Information; and (ii) authorizes the Company and its agents to store
and transmit such information in electronic form. The Participant shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law and to the
extent necessary to administer the Plan and this Agreement, and the Company and
its agents will keep the Relevant Information confidential except as
specifically authorized under this paragraph. 25. Electronic Delivery of
Documents. By accepting this Agreement, the Participant (i) consents to the
electronic delivery of this Agreement, all information with respect to the Plan
and any reports of the Company provided generally to the Company’s stockholders;
(ii) acknowledges that he or she may receive from the Company a paper copy of
any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing; (iii) further acknowledges
that he or she may revoke his or her consent to electronic delivery of documents
at any time by notifying the Company of such revoked consent by telephone,
postal service or electronic mail; and (iv) further acknowledges that he or she
is not required to consent to electronic delivery of documents. 26. Section
409A. (a) Anything in this Agreement to the contrary notwithstanding, if at the
time of the Participant’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Participant is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Participant becomes entitled to under
this Agreement on account of the Participant’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Participant’s separation from
service, or (B) the Participant’s death. (b) To the extent that any payment or
benefit described in this Agreement constitutes “non-qualified deferred
compensation” under Section 409A of the Code, and to the extent that such
payment or benefit is payable upon the Participant’s termination of employment,
then such payments or benefits shall be payable only upon the Participant’s
“separation from service.” The determination of whether and when a separation
from service has occurred shall



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa013.jpg]
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h). DUKE REALTY CORPORATION By: Name: Title: DUKE REALTY
LIMITED PARTNERSHIP By: DUKE REALTY CORPORATION, its General Partner By: Name:
Title: PARTICIPANT Name: Address:



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa014.jpg]
EXHIBIT A FORM OF LIMITED PARTNER SIGNATURE PAGE The Grantee, desiring to become
one of the within named Limited Partners of Duke Realty Limited Partnership,
hereby becomes a party to the Fifth Amended and Restated Agreement of Limited
Partnership of Duke Realty Limited Partnership, as amended through the date
hereof (the “Partnership Agreement”). The Grantee constitutes and appoints the
General Partner and its authorized officers and attorneys-in-fact, and each of
those acting singly, in each case with full power of substitution, as the
Grantee’s true and lawful agent and attorney-in-fact, with full power and
authority in the Grantee’s name, place and stead to carry out all acts described
in Section 9.19(a) and (b) of the Partnership Agreement, such power of attorney
to be irrevocable and a power coupled with an interest pursuant to Section 9.19
of the Partnership Agreement. The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement. Signature Line for
Limited Partner: By: Name: Date: Address of Limited Partner:



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa015.jpg]
EXHIBIT B PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES The
Participant hereby represents, warrants and covenants as follows: (a) The
Participant has received and had an opportunity to review the following
documents (the “Background Documents”): (i) The latest Annual Report to
Stockholders that has been provided to stockholders; (ii) The Company’s Proxy
Statement for its most recent Annual Meeting of Stockholders; (iii) The
Company’s Report on Form 10-K for the fiscal year most recently ended; (iv) The
Company’s Form 10-Q for the most recently ended quarter if one has been filed by
the Company with the Securities and Exchange Commission since the filing of the
Form 10-K described in clause (iv) above; (v) Each of the Company’s Current
Report(s) on Form 8-K, if any, filed since the later of the end of the fiscal
year most recently ended for which a Form 10-K has been filed by the Company;
(vi) The Fifth Amended and Restated Agreement of Limited Partnership of Duke
Realty Limited Partnership; (vii) The Company’s 2015 Long-Term Incentive Plan;
and (viii) The Company’s Articles of Incorporation. The Participant also
acknowledges that any delivery of the Background Documents and other information
relating to the Company and the Partnership prior to the determination by the
Partnership of the suitability of the Participant as a holder of Award LTIP
Units shall not constitute an offer of Award LTIP Units until such determination
of suitability shall be made. (b) The Participant hereby represents and warrants
that (i) The Participant either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act, or (B) by reason of the business and
financial experience of the Participant, together with the business and
financial experience of those persons, if any, retained by the Participant to
represent or advise him or her with respect to the grant to him or her of LTIP
Units, the potential conversion of LTIP Units into



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa016.jpg]
common units of the Partnership (“Common Units”) and the potential redemption of
such Common Units for shares of Stock (“Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Participant (I) is capable of
evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii) The Participant understands that (A) the Participant is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of the award of
LTIP Units may become subject, to his or her particular situation; (B) the
Participant has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Participant provides
or will provide services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Participant has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Participant to verify the accuracy of information conveyed to
the Participant. The Participant confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Participant have been made available or delivered to the Participant. The
Participant has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the LTIP Units. The Participant
has relied upon, and is making his or her decision solely upon, the Background
Documents and other written information provided to the Participant by the
Partnership or the Company. The Participant did not receive any tax, legal or
financial advice from the Partnership or the Company and, to the extent it
deemed necessary, has consulted with his or her own advisors in connection with
his or her evaluation of the Background Documents and this Agreement and the
Participant’s receipt of LTIP Units. (iii) The LTIP Units to be issued, the
Common Units issuable upon conversion of the LTIP Units and any Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Participant for investment only and not with a current view to,
or with any intention of, a distribution or resale thereof, in whole or in part,
or the grant of any participation therein, without prejudice, however, to the
Participant’s right (subject to the terms of the LTIP Units, the Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa017.jpg]
or her or her LTIP Units, Common Units or Shares in compliance with the
Securities Act, and applicable state securities laws, and subject, nevertheless,
to the disposition of his or her assets being at all times within his or her
control. (iv) The Participant acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Participant contained herein, (C) such LTIP Units, or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common Units and (E) neither the Partnership nor the Company has any obligation
or intention to register such LTIP Units or the Common Units issuable upon
conversion of the LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for Shares, the Company currently intends to issue such Shares
under the Plan and pursuant to a Registration Statement on Form S-8 under the
Securities Act, to the extent that (I) the Participant is eligible to receive
such Shares under the Plan at the time of such issuance and (II) the Company has
filed an effective Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such Shares. The Participant
hereby acknowledges that because of the restrictions on transfer or assignment
of such LTIP Units acquired hereby and the Common Units issuable upon conversion
of the LTIP Units which are set forth in the Partnership Agreement and this
Agreement, the Participant may have to bear the economic risk of his or her
ownership of the LTIP Units acquired hereby and the Common Units issuable upon
conversion of the LTIP Units for an indefinite period of time. (v) The
Participant has determined that the LTIP Units are a suitable investment for the
Participant. (vi) No representations or warranties have been made to the
Participant by the Partnership or the Company, or any officer, director,
shareholder, agent, or affiliate of any of them, and the Participant has
received no information relating to an investment in the Partnership or the LTIP
Units except the information specified in this Paragraph (b). (c) So long as the
Participant holds any LTIP Units, the Participant shall disclose to the
Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.



--------------------------------------------------------------------------------



 
[exhibit105formof2020pspa018.jpg]
(d) The address set forth on the signature page of this Agreement is the address
of the Participant’s principal residence, and the Participant has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited. (e) The
representations of the Participant as set forth above are true and complete to
the information and belief of the Participant, and the Partnership shall be
notified promptly of any changes in the foregoing representations.



--------------------------------------------------------------------------------



 